Citation Nr: 1506422	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for deviated nasal septum due to nasal fracture, postoperative.

2. Entitlement to an initial compensable rating for chronic bilateral maxillary and ethmoid sinusitis due to nasal fracture, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from August 1961 to August 1965 with additional service in the Army National Guard.

This matter was brought on appeal to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's deviated nasal septum is not manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  The Veteran's chronic bilateral maxillary and ethmoid sinusitis is manifested by no incapacitating episodes requiring prolonged antibiotic treatment and less than three non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for deviated nasal septum have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6502 (2014).

2.  The criteria for an initial compensable disability evaluation for chronic bilateral maxillary and ethmoid sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6511, 6513 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In May 2007, the RO provided VCAA notice with respect to the Veteran's claims for deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis.  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and the examination reports are adequate, as they are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Merits of the Claim

The Veteran contends that he is entitled to higher ratings than those currently assigned for deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis that resulted from a laceration of the nose and fraction of the nasal bone that occurred in service. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran' s deviated nasal septum is currently rated as noncompensable under Diagnostic Code 6502.  His chronic bilateral maxillary and ethmoid sinusitis is currently rated as noncompensable under Diagnostic Codes 6511 and 6513.

Under Diagnostic Code 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage.  38 C.F.R. § 4.97, DC 6502.  No other rating is provided under DC 6502.

Schedular ratings for chronic bilateral maxillary and ethmoid sinusitis are provided by application of the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or; for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See e.g., Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes-"insulin, restricted diet, and regulation of activities"- meant that entitlement to that rating required all three criteria to be met.)

The Veteran was afforded various VA examinations that addressed his nasal and sinusitis issues.  The first examination was afforded in July 2007.  Initially it was noted that the Veteran, in April 2003, underwent septal reconstruction, bilateral partial resection of inferior turbinates, bilateral endoscopic middle meatal antrostomy, and bilateral endoscopic anterior and posterior ethmoidectomy.  It was noted that following the surgery, nasal obstruction, postnasal drip and nasal pain were resolved.  Upon examination it was noted that there was no obstruction to airflow in either the right or left nasal cavity.  The examiner noted that the Veteran had occasional sneezing and moderate clear mucoid nasal discharge which was due to nasal allergies, but not sinus trouble.  The Veteran was diagnosed with a deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis.  

The Veteran was afforded another VA examination in September 2009.  It was noted that the Veteran had perennial nasal allergies and sinusitis.  There was no history of incapacitating episodes and only one episode of non-incapacitating sinusitis with headache, purulent drainage, and sinus pain.  The episode lasted 7 to 14 days.  The Veteran demonstrated rhinitis symptoms of nasal congestion, excess nasal mucous and watery eyes, but there was no evidence of polyps or obstruction of nasal passage.  The examiner further noted that the Veteran required Amoxicillin to treat one episode of sinusitis in the previous year and that he used nasal spray daily as well as various inhalers.  Finally he reported he took Claritin-D as needed for allergies.  X-rays associated with the examination noted that the Veteran had bilateral maxillary sinusitis.  

A March 2010 VA examination noted that the Veteran used an inhaler daily and an associated x-ray report noted deformity of the right nasal bones that may be due to an acute or old injury.  Finally the examiner noted the Veteran had been treated some time for allergic rhinitis.  

The Veteran was afforded another VA examination in March 2013.  The Veteran was diagnosed with chronic maxillary and ethmoid sinusitis and a deviated nasal septum.  The examiner did not note any non-incapacitating or incapacitating episodes in the previous year.  He noted that the Veteran did have rhinitis, but that there was no obstruction of either nasal passage.  Additionally, with regard to the rhinitis it was noted that there were no polyps and no granulomatous conditions.  Finally the examiner noted that the Veteran had a deviated nasal septum, but again there was no evidence of at least 50 percent obstruction of both nasal passages or complete obstruction of either the right or left nasal passage.  

Finally, the Veteran was afforded a VA examination in August 2014.  The Veteran was diagnosed with maxillary sinusitis and a deviated nasal septum.  There was no evidence of incapacitating or non-incapacitating episodes of sinusitis in the previous year.  With regard to the deviated nasal septum, there was not at least 50 percent obstruction of both nasal passages or complete obstruction of either the right or left nasal passage.

With consideration of the above, the Board finds that the Veteran is not entitled to a compensable rating for either his deviated nasal septum or his chronic bilateral maxillary and ethmoid sinusitis.  In this regard, there is no evidence that there was at least 50 percent obstruction of both nasal passages or complete obstruction of either the right or left nasal passage as required for a compensable rating for a deviated septum.  Additionally, there was no evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, as required for a compensable rating for maxillary or ethmoid sinusitis.  As noted above, in the September 2009 VA examination, while the Veteran did have one non-incapacitating sinusitis episode with headache, purulent drainage, and sinus pain, during the prior year, there was no evidence the Veteran had three or more non-incapacitating episodes.  Therefore the Veteran is not entitled to a compensable rating for either his service-connected deviated nasal septum, or his service-connected maxillary and ethmoid sinusitis.  

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, there is no basis upon which to assign a higher evaluation, than that currently assigned for the Veteran's service-connected deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis.  The Board notes that the Veteran was diagnosed with rhinitis in the above noted VA examinations.  Rhinitis is addressed in Diagnostic Code 6522.  Under this code, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  As previously noted there is no evidence of polyps and no evidence of greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Code 6522.  A review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant a compensable rating under alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis.  The Veteran contends that his deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis, deserve a compensable rating, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis disabilities, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis disabilities. There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would, by themselves, cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for the Veteran's service-connected deviated nasal septum and chronic bilateral maxillary and ethmoid sinusitis.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial compensable rating for deviated nasal septum due to nasal fracture, postoperative, is denied.  

An initial compensable rating for chronic bilateral maxillary and ethmoid sinusitis due to nasal fracture, postoperative, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


